In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Newmark, J.), entered August 19, 1997, which, upon a jury verdict in favor of the defendants, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict will not be set aside as against the weight of the evidence unless the jury could not have reached its conclusion upon any fair interpretation of the evidence (see, Walters v Castle Vil. Owners Corp., 166 AD2d 316). Contrary to the plaintiffs’ contention, a rational jury could have concluded that the defendants were not negligent.
The plaintiffs’ remaining contention is not preserved for appellate review (see, Burke v Santoro, 172 AD2d 579; Goldberg v Union Hardware Co., 162 AD2d 658). Bracken, J. P., Copertino, Goldstein and McGinity, JJ., concur.